  Case 1:19-bk-10119-SDR          Doc 32 Filed 03/05/19 Entered 03/05/19 10:57:28                 Desc
                                   Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 5th day of March, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  SOUTHERN DIVISION


   IN RE:         YOLANDA THERESA INNISS,                             Case No. 1:19-BK-10119-SDR
                  Debtors                                                               Chapter 7



        AGREED ORDER GRANTING MOTION FOR ABANDONMENT AND RELIEF
        FROM THE AUTOMATIC STAY PROVISIONS OF THE BANKRUPTCY CODE


          This matter having come before the Court pursuant to the motion of Movant, Nationstar

   Mortgage LLC d/b/a Mr. Cooper, for relief from the automatic stay, and the Court, being fully

   advised, finds that there was no opposition to the motion and that the Chapter 7 Trustee after

   conducting the 341 meeting of creditors has abandoned any interest in the real property at issue.

   Therefore, the motion is GRANTED.          Rule 4001(a)(3) of the Federal Rules of Bankruptcy

   Procedure does not apply in this case. Therefore, relief is hereby granted, the property is no longer

   property of the bankruptcy estate, and Movant is free to pursue state court remedies against the real
Case 1:19-bk-10119-SDR         Doc 32 Filed 03/05/19 Entered 03/05/19 10:57:28                Desc
                                Main Document    Page 2 of 3


property more commonly known as 4903 N Moore Ln, Chattanooga, Tennessee 37411-2514, said

real property being more particularly described as follows:

       Located in the City of Chattanooga, Hamilton County, Tennessee:
       BEING Lot One (1), Block A, North Moore Manor, as shown by plat recorded in Plat
       Book 25, Page 19, in the Register's Office of Hamilton County, Tennessee. According
       to said plat, said lot fronts north line of North Moore Lane and extends northwardly
       between parallel lines to the north line of said lot, its west line being 141.96 and its east
       line being 141.93 feet in length.

       For prior title see deed recorded in Book 8768, Page, 372, in the Register’s Office of
       Hamilton County, Tennessee.

       THIS CONVEYANCE IS MADE SUBJECT TO THE FOLLOWING:

       All applicable conditions, restrictions, reservations, easements, etc., as shown on said
       recorded plat.

       Any governmental zoning and subdivision ordinances or regulations in effect thereon.

       5-foot drainage easements along the rear and side lines as stipulated on the plat.

       16-foot Sanitary Sewer Easement as shown by dotted lines on the plat.

       Utility line easement as shown on the plat.



IT IS SO ORDERED.
                                               ###

APPROVED:



/s/ Andrea DeFay Hayduk, with permission, by Luke H. Neder
Andrea DeFay Hayduk
Best Hayduk Brock PLLC
1257 Market Street
Chattanooga, TN 37402
423-693-2378
Attorneys for Movant




                                                 2
Case 1:19-bk-10119-SDR    Doc 32 Filed 03/05/19 Entered 03/05/19 10:57:28   Desc
                           Main Document    Page 3 of 3




__/s/ Luke H. Neder_______________________________
Joel W. Giddens (016700)
Heather Martin-Herron (032248)
Luke H. Neder (028444)
Kathryn Lachowsky-Khan (037090)
WILSON & ASSOCIATES, P.L.L.C.
320 North Cedar Bluff Road, Suite 240
Knoxville, Tennessee 37923
(865) 558-5688

Attorneys for Movant
W&A No. 542-334094
Loan No. XXXXXX0157




                                         3
